DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 9/13/2021. Claims 1, 11 and 19 have been amended. Claims 8 and 16 have been cancelled. No claims have been added. Claims 1-7, 9-15 and 17-22 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 17 and 18 objected to because of the following informalities:  Claims 17 and 18 depend upon a cancelled claim, Claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho US 2019/0068327 (hereinafter Ho), in view of Low et al. US 2018/0034583 (hereinafter Low) and XUE et al. US 2021/0076380 (hereinafter XUE) and Hong US 2020/0366324 (hereinafter Hong)

Regarding claim 1, Ho teaches a method of increasing reliability for media data distribution, the method comprising: 
	receiving, from a provider (110), a plurality of media data packets (300) that comprise a set of sequence numbered payload packets and one or more forward error correction packets [Ho, Figure 3 ¶60 and ¶53 (sequence numbered packets)], the one or more forward error correction packets including at least some redundant data relative to the set of payload packets, wherein the one or more forward error correction packets are received without sending a request for those one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets)]; and 
	attempting to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets)]. 

	However, the Low is relied upon to teach wherein the plurality of media data packets (such as UDP packets comprising audio) are received via an unreliable data protocol [Low, ¶26 & ¶33 (Audio packets and UDP or another unreliable protocol, which suggests that UDP is an unreliable protocol)] and wherein the plurality of media data packets comprise a set of sequence numbered payload packets and one or more forward error correction packets [See Low, ¶27 (while previously taught by Ho, Low provides overlap and continuity between the concepts and terms or the art and how they are used)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of Low, indicating that the protocol being used to transport the media packets which may be audio packets, may be UDP or another unreliable protocol which may be used in combination 
	However XUE teaches sending a Negative Acknowledgement (NACK) from a receiver to the provider, wherein the NACK includes a request that the provider resend at least one resent media data packet where the at least one resent media data packet was not originally received by the receiver only if the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets fails (the receive end may send a NACK to the transmit end, interpreted as the provider wherein the NACK is to notify the transmit end, interpreted as the provider, to resend at least one data packet that was noted by the receive end as failing to be received at the receive end. This NACK is sent by the receive end to the transmit end only in the event that the receive end detects and determines that the data is incorrect and the error cannot be corrected by using the FEC. That is to say that the receive end will sent a NACK to the transmit end to notify the transmit end that data which failed to be received by the received from the transmit end cannot be corrected by data recovery using FEC and must be resent by the transmit end to the receive end [XUE, ¶167]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of XUE, indicating that the protocol being used to transport 
However, Hong teaches wherein the unreliable data protocol is a protocol (for example UDP) that does not send acknowledgments for successfully received packets [Hong, ¶15 and ¶52 (Hong discloses that ACK feedback may be disabled for UDP mode (It is a well-known feature of positive acknowledgement (ACK) operations used to send an acknowledgment from the recipient to the sender once the recipient successfully receives the sent packet may be disabled. According to Hong this is achieved by enabling a UDP mode which does not utilize the ACKs as typically found in TCP because the sender may not need to know if a target node has successfully received the media packet.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low and XUE indicating an media data packet communication system and method of communicating data between a source and target device using unreliable UDP and FEC technology to improve the ability to recover data received in error during decoding, with the teachings of Hong, indicating that the unreliable protocol UDP being used to transport the data may be not send acknowledgments for successfully received media packets, in combination with using FEC to restore any lost data that failed to be received. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit all of 

Regarding claim 2, Ho, in view of Low, XUE and Hong teaches the method of claim 1, wherein the step of attempting to recover the at least one sequence numbered payload packet using the one or more forward error correction packets is implemented by a preemptive packet recovery module [Ho, ¶106-¶107 & 172 (Pre-emptive transmission of redundant packets is used for forward error correction of packets via TCP modules and Error Control components)].

Regarding claim 11, Ho teaches a computer program product stored on a computer readable medium which includes a set of non-transitory computer readable instructions for increasing reliability for media data distribution that when executed on a processor of a receiver [Ho, ¶194 Memory and processing circuitry] is arranged to:
 receive, from a provider (110), a plurality of media data packets (300) that comprise a set of sequence numbered payload packets and one or more forward error correction packets [Ho, Figure 3 ¶60 and ¶53 (sequence numbered packets)], the one or more forward error correction packets including at least some redundant data relative to the set of payload packets, wherein the one or more forward error correction packets are received without sending a request for those one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets)]; and attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets)].
While Ho makes the disclosure that the media packets may be sent via UDP [Ho, Figures 5-6, ¶9 (Also proposed has been the use of the user datagram protocol (UDP), which can speed up data delivery 
	However, the Low is relied upon to teach wherein the plurality of media data packets (such as UDP packets comprising audio) are received via an unreliable data protocol [Low, ¶26 & ¶33 (Audio packets and UDP or another unreliable protocol, which suggests that UDP is an unreliable protocol)] and wherein the plurality of media data packets comprise a set of sequence numbered payload packets and one or more forward error correction packets [See Low, ¶27 (while previously taught by Ho, Low provides overlap and continuity between the concepts and terms or the art and how they are used)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of Low, indicating that the protocol being used to transport the media packets which may be audio packets, may be UDP or another unreliable protocol which may be used in combination with FEC to restore any lost data. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost 
	However XUE teaches sending a Negative Acknowledgement (NACK) from a receiver to the provider, wherein the NACK includes a request that the provider resend at least one resent media data packet where the at least one resent media data packet was not originally received by the receiver only if the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets fails (the receive end may send a NACK to the transmit end, interpreted as the provider wherein the NACK is to notify the transmit end, interpreted as the provider, to resend at least one data packet that was noted by the receive end as failing to be received at the receive end. This NACK is sent by the receive end to the transmit end only in the event that the receive end detects and determines that the data is incorrect and the error cannot be corrected by using the FEC. That is to say that the receive end will sent a NACK to the transmit end to notify the transmit end that data which failed to be received by the received from the transmit end cannot be corrected by data recovery using FEC and must be resent by the transmit end to the receive end [XUE, ¶167]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of XUE, indicating that the protocol being used to transport the data may be used in combination with FEC to restore any lost data that failed to be received and if the data failed to be received cannot be restored using FEC the a NACK may be sent to the transmit end 
However, Hong teaches wherein the unreliable data protocol is a protocol (for example UDP) that does not send acknowledgments for successfully received packets [Hong, ¶15 and ¶52 (Hong discloses that ACK feedback may be disabled for UDP mode (It is a well-known feature of positive acknowledgement (ACK) operations used to send an acknowledgment from the recipient to the sender once the recipient successfully receives the sent packet may be disabled. According to Hong this is achieved by enabling a UDP mode which does not utilize the ACKs as typically found in TCP because the sender may not need to know if a target node has successfully received the media packet.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low and XUE indicating an media data packet communication system and method of communicating data between a source and target device using unreliable UDP and FEC technology to improve the ability to recover data received in error during decoding, with the teachings of Hong, indicating that the unreliable protocol UDP being used to transport the data may be not send acknowledgments for successfully received media packets, in combination with using FEC to restore any lost data that failed to be received. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit all of the source packets which fail to be delivered properly but only the data necessary to allow the end user to experience continuity of the same quality of service [Hong, ¶52].



Regarding claim 19, Ho, in view of Low teaches a system for increasing reliability for media distribution [Ho, Figure 3 and 22] comprising: 
a provider arranged within a network (110), the provider arranged to send a plurality of media data packets (300) that comprises a set of sequence numbered payload packets and one or more forward error correction packets [Ho, Figure 3 ¶60 and ¶53 (sequence numbered packets)], the one or more forward error correction packets including at least some redundant data relative to the set of payload packets, wherein the one or more forward error correction packets are received without sending a request for those one or more forward error correction packets [Ho, ¶106 (Pre-emptive transmission of redundant packets)]; and 
a receiver arranged with the network (120), the receiver arranged to receive at least one sequence numbered payload packet (300) and the one or more forward error correction packets, the receiver further arranged to attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets [Ho, Figure 3, ¶106 (Pre-emptive transmission of redundant packets is used for forward error correction of packets received which may have all been received without imperfection or data payload corruption( or missing data) for recovering the received sequence of packets)].
While Ho makes the disclosure that the media packets may be sent via UDP [Ho, Figures 5-6, ¶9 (Also proposed has been the use of the user datagram protocol (UDP), which can speed up data delivery times but at the expense of reliable data delivery... ¶62 Referring to FIG. 5, in some embodiments, the PC-TCP module 326 (or any other instance of PC-TCP module discussed in this document) is implemented as a PC-TCP module 526, which includes a Packet Coding (PC) module 525 that is coupled 
	However, the Low is relied upon to teach wherein the plurality of media data packets (such as UDP packets comprising audio) are received via an unreliable data protocol [Low, ¶26 & ¶33 (Audio packets and UDP or another unreliable protocol, which suggests that UDP is an unreliable protocol)] and wherein the plurality of media data packets comprise a set of sequence numbered payload packets and one or more forward error correction packets [See Low, ¶27 (while previously taught by Ho, Low provides overlap and continuity between the concepts and terms or the art and how they are used)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of Low, indicating that the protocol being used to transport the media packets which may be audio packets, may be UDP or another unreliable protocol which may be used in combination with FEC to restore any lost data. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit source packets which fail to be delivered properly,
but it does not teach wherein the receiver is arranged to send a Negative Acknowledgement (NACK) from a receiver to the provider, wherein the NACK includes a request that the provider resend at least 
	However XUE teaches wherein the receiver is further arranged to send a Negative Acknowledgement (NACK) from a receiver to the provider, wherein the NACK includes a request that the provider resend at least one resent media data packet where the at least one resent media data packet was not originally received by the receiver only if the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets fails (the receive end may send a NACK to the transmit end, interpreted as the provider wherein the NACK is to notify the transmit end, interpreted as the provider, to resend at least one data packet that was noted by the receive end as failing to be received at the receive end. This NACK is sent by the receive end to the transmit end only in the event that the receive end detects and determines that the data is incorrect and the error cannot be corrected by using the FEC. That is to say that the receive end will sent a NACK to the transmit end to notify the transmit end that data which failed to be received by the received from the transmit end cannot be corrected by data recovery using FEC and must be resent by the transmit end to the receive end [XUE, ¶167]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low indicating an media data packet communication system and method of communicating data between a source and target device using UDP and FEC technology, with the teachings of XUE, indicating that the protocol being used to transport the data may be used in combination with FEC to restore any lost data that failed to be received and if the data failed to be received cannot be restored using FEC the a NACK may be sent to the transmit end to resend the missing data. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data 
However, Hong teaches wherein the unreliable data protocol is a protocol (for example UDP) that does not send acknowledgments for successfully received packets [Hong, ¶15 and ¶52 (Hong discloses that ACK feedback may be disabled for UDP mode (It is a well-known feature of positive acknowledgement (ACK) operations used to send an acknowledgment from the recipient to the sender once the recipient successfully receives the sent packet may be disabled. According to Hong this is achieved by enabling a UDP mode which does not utilize the ACKs as typically found in TCP because the sender may not need to know if a target node has successfully received the media packet.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ho, in view of Low and XUE indicating an media data packet communication system and method of communicating data between a source and target device using unreliable UDP and FEC technology to improve the ability to recover data received in error during decoding, with the teachings of Hong, indicating that the unreliable protocol UDP being used to transport the data may be not send acknowledgments for successfully received media packets, in combination with using FEC to restore any lost data that failed to be received. The resulting benefit of the combination would have been the ability to minimize latency and provide the recipient device with the ability to independently reconstruct lost data without the need for the sender to retransmit all of the source packets which fail to be delivered properly but only the data necessary to allow the end user to experience continuity of the same quality of service [Hong, ¶52].




Regarding claim 20, Ho, in view of Low, XUE and Hong teaches the system of claim 19, wherein the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets is implemented by a preemptive packet recovery module within the receiver [Ho, ¶106-¶107 & 172 (Pre-emptive transmission of redundant packets is used for forward error correction of packets via TCP modules and Error Control components which are found in the receiver as shown in Figures 3 and 22)].

Claims 3-5, 9, 13-15, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low, XUE and Hong as applied to claims 1, 11 and 19 above, and further in view of Hwee et al. 8,972,815 (hereinafter Hwee).
Regarding claim 3, Ho, in view of Low and XUE teaches the method of claim 1, wherein the plurality of media data packets are received [Ho, Figure 3] but not that the packets are arranged in a two- dimensional array of media data packets wherein each media data packet corresponds to a row or a column of the two-dimensional array.
Ho teaches wherein the media data packets are arranged in a buffer [Ho, Figure 24], but it does not teach wherein the buffer is a two-dimensional array.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of the combination of Ho, in view of Low, XUE and Hong indicating a system for transmitting and receiving packets which may be repaired/recovered by performing forward error correction, with the teachings of Hwee indicating that the received packets may be arranged in a two dimensional array. The resulting benefit of the combination would have been the ability to facilitate a targeted search method to locate recoverable media datagrams for FEC correction after the recovery of a previous media datagram [Hwee, Column 5, Line 56-65].

Regarding claim 4, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the method of claim 3, wherein attempting to recover the at least one sequence numbered payload packet using the one or more forward error correction packets further includes attempting to recover a single media data packet in any row or any column of the two- dimensional array of media data packets [Hwee, Figure 3, Column 6, Line 56-Column 6, Line 9 (attempting to recover a data packet, referred to as a recoverable datagram, from a column of the two dimensional matrix)].
Similar motivation to combine rationale which was applied to the rejection of claim 3 is also applied hereto.

Regarding claim 5, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the method of claim 4, further comprising attempting to recover at least one additional media data packet based at least in part on the recovery of the single media data packet [Hwee, Figures 2-2 through 2-6, Column 6, Line 5-Column 6, Line 9].


Regarding claim 9, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the method of claim 5 further comprising: attempting a second recovery of the at least one additional media data packet based at least in part on the recovery of the single media data packet [Hwee, Figures 2-2 through 2-6, Column 6, Line 5-Column 6, Line 9] or the at least one resent media data packet [Ho, ¶52-¶53 and ¶58].
Similar motivation to combine rationale which was applied to the rejection of claim 3 is also applied hereto.

Regarding claim 13, the combination of Ho, in view of Low, XUE, Hong and  Hwee teaches the computer program product of claim 11, wherein the plurality of media data packets are arranged in a two-dimensional array of media data packets wherein each media data packet corresponds to a row or a column of the two-dimensional array [See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 3.]

Regarding claim 14, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the computer program product of claim 13, wherein the attempt to recover at least one sequence numbered payload packet using the one or more forward error correction packets further includes an attempt to recover a single media data packet in any row or any column of the two-dimensional array of media data packets [See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale and motivation to 

Regarding claim 15, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the computer program product of claim 14, wherein the processor is further arranged to attempt to recover at least one additional media data packet based at least in part on the recovery of the single media data packet [See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 5.]

Regarding claim 17, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the computer program product of claim 16 wherein the processor is further arranged to: attempt a second recovery of at least one additional media data packet based at least in part on the recovery of the single media data packet or the at least one resent media data packet.
[See Ho, ¶194 for Non-transitory CRM; Additionally, the rationale applied to the rejection of this claim is the same rationale applied to the rejection of claim 3.]
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ho, in view of Low, XUE and Hong indicating a system for transmitting and receiving packets which may be repaired/recovered by performing forward error correction, with the teachings of Hwee indicating that the received packets may be arranged in a two dimensional array. The resulting benefit of the combination would have been the ability to facilitate a targeted search method to locate recoverable media datagrams for FEC correction after the recovery of a previous media datagram [Hwee, Column 5, Line 56-65].



Regarding claim 22, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the system of claim 21, wherein the attempt to recover the at least one sequence numbered payload packet using the one or more forward error correction packets further includes an attempt to recover a single media data packet in any row or any column of the two- dimensional array of media data packets.
[The rationale and motivation to combine the references applied to the rejection of this claim is the same rationale applied to the rejection of claim 4.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low, XUE, Hong and Hwee as applied to claim 4 above, and further in view of Ohta et al. 2014/0204819 (hereinafter Ohta)
Regarding claim 7, the combination of Ho, in view of Low, XUE, Hong and Hwee teaches the method of claim 4, further comprising determining a need to send the NACK [Ho, ¶146], but not by an expiration of a timeout determined by expected and measured packet transfer times.
However, Ohta teaches the sending of a NACK by an expiration of a timeout determined by expected and measured packet transfer times [Ohta, ¶54 (The receiver may track a timer and monitor for the failure to receive data during the time period tracked by the timer. Upon expiration of the timer the receiver may send a NACK for the failure to receive the data during the time period)].
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low, XUE, Hong and Hwee applied to claim 9 above, and further in view of Zhang et al. US 7,590,064 (hereinafter Zhang).

Regarding claim 10, Ho teaches the method of claim 9, the NACK is inserted into a network buffer of the provider [Ho, ¶146 (the NACK is sent back to the provider via the communication transmitter/receiver which includes buffering memory)], but it does not teach wherein the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets.
	Zhang teaches the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets ([Zhang, Column 6, Lines 45-55]the network buffer operates to utilize no more than 75% of its capacity as the upper bound).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Low, XUE, Hong and Hwee as applied to claim 16 above, and further in view of Zhang et al. US 7,590,064 (hereinafter Zhang).

Regarding claim 18, Ho teaches the method of claim 16, the NACK is inserted into a network buffer of the provider [Ho, ¶146 (the NACK is sent back to the provider via the communication transmitter/receiver which includes buffering memory)], but it does not teach wherein the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets.
	Zhang teaches the network buffer having a total capacity wherein the network buffer is arranged to operate at no more than 75% of the maximum number of queued packets ([Zhang, Column 6, Lines 45-55]the network buffer operates to utilize no more than 75% of its capacity as the upper bound).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin et al. US 2021/0274492 (hereinafter Yin) ¶31 - Yin discloses that ACK feedback may be turned off (It is a well-known feature of positive acknowledgement (ACK) operations to send an acknowledgment from the recipient to the sender once the recipient successfully receives the sent packet when ACK feedback is turned on/enabled. However, in this case Yin teaches wherein ACK feedback is turned off and (negative acknowledgment) NACK feedback is turned on for sending a negative acknowledgement only when a received packet is unsuccessfully received and not sending any acknowledgment feedback for successfully received packets.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467